Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 28, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  146733                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  STATE TREASURER,

                 Plaintiff-Appellee,

  v                                                                  SC: 146733
                                                                     CoA: 306679
  WILLIAM T. LETZGUS,

                 Defendant-Appellant,

  and

  CHERYL L. BLAIN, CATHERINE S. TOWNE,
  a/k/a CATHERINE S. DOWNING, and
  CHEMICAL BANK,

             Defendants.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  full entry fee of $375 as required by the order of April 18, 2013, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 28, 2013
           jam
                                                                                Clerk